Citation Nr: 1021735	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to a special monthly pension.  


FINDINGS OF FACT

1. The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of his daily 
personal needs or protect himself from the hazards and 
dangers of his daily environment.

2. The Veteran does not have any disability ratable at 100 
percent under the schedule for rating disabilities.


CONCLUSIONS OF LAW

1. The criteria for an award of special monthly pension based 
on the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1521(d), 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.351, 3.352 
(2009).

2. The criteria for an award of special monthly pension based 
on being housebound have not been met.  38 U.S.C.A. §§ 
1521(e), 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 3.351, 3.352, and Part 4 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in September 2007 and January 2008.  These 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  The appellant was 
also specifically informed of the law as it pertains to 
disability evaluations and effective dates by the January 
2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits, such 
as obtaining VA medical records and obtaining a statement of 
consideration for aid and attendance.  Consequently, the 
Board finds that the duty to notify and assist has been 
satisfied.

The law provides increased pension benefits to a Veteran by 
reason of need for aid and attendance or of being housebound.  
38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(a)(5).  Under 
38 C.F.R. § 3.351(b), the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
for establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance. 38 C.F.R. § 3.351(c).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the Veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the Veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the Veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that his condition requires him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  The Veteran 
must be unable to perform one of the enumerated disabling 
conditions, but his condition does not have to present all of 
the enumerated disabling conditions.  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

The criteria for determining whether a Veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden. "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
Veteran remain in bed.  The fact that a Veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

If the Veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the Veteran has a single permanent disability 
rated 100 percent disabling under the rating schedule (not 
including total ratings for pension under 38 C.F.R. § 4.17), 
and has either additional disability or disabilities 
independently ratable at 60 percent or more, or is 
permanently housebound by reason of his disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  
A Veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to permanent 
disability or disabilities.  38 C.F.R. § 3.351(d)(2).

Taking into account all relevant evidence, the Board finds 
that the evidence of record does not show that the criteria 
for the grant of a special monthly pension have been met.  In 
this regard, the evidence does show that the Veteran 
underwent an elective coronary artery bypass graft in June 
2007, for which he was hospitalized for approximately a week; 
however, subsequent medical records do not show any 
significant residual disability from that surgery.  While a 
September 2007 VA treatment record notes that the Veteran 
uses a walker for ambulation, there is no indication in the 
record that the Veteran is generally unable to leave his 
house or attend to his activities of daily living.  The 
Veteran was seen periodically from the time of his surgery on 
an outpatient basis, and at no time was he found to have any 
problems with his vision, or to be bedridden, or unable to 
take care of himself, nor did he report during his medical 
treatment any such problems.

A medical statement for consideration of aid and attendance 
was filled out by a private physician's assistant in November 
2007 and returned to the RO by the Veteran in December 2007.  
At that time, the Veteran was noted to have several medical 
problems, including diabetes requiring insulin use, coronary 
artery disease, congestive heart failure, hypertension, and 
depression.  He was reported to be using a rolling walker as 
needed.  He was able to dress, bathe, and feed himself, and 
care for the needs of nature.  He was not confined to bed, 
and was able to sit up.  The examiner found that the Veteran 
did have some difficulty with travel, due to both medical and 
financial reasons.  The examiner indicated that the Veteran 
was not blind and did not find him to have any vision 
problems.  The Veteran did not have partial or complete loss 
of use of any extremity.  The examiner indicated that the 
Veteran could leave his home without assistance, could live 
on his own, could manage his own finances, and could protect 
himself from the daily environmental hazards of ordinary 
life.  The Veteran did not require nursing care.

The examiner noted that the Veteran did have some 
forgetfulness taking his medications, and that is mother 
would call him daily to remind him.  The examiner also noted 
that the Veteran had problems with his back, which resulted 
in the need for bed rest for 2-3 days when he had an acute 
episode. 

As noted above, benefits can be paid at the aid and 
attendance rate if appellant is blind or is so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  However, there is no evidence of visual 
impairment consistent with concentric contraction of the 
visual field to 5 degrees or less or of visual acuity to 
1.5/60 or 5/200, which would be required for aid and 
attendance benefits or a 100 percent rating.  38 C.F.R. §§ 
4.7, 4.84a, Code 6063 (2009).  The Veteran has never been 
found to have any notable visual impairment.

A basic requirement for pension benefits at the housebound 
rate is a 100 percent evaluation under the rating schedule.  
However, the Board has considered the Veteran's other 
diagnoses and there is no indication, despite several 
examinations, that any of them are 100 percent disabling.  
The Veteran's coronary disease has been evaluated as 60 
percent disabling, and his next most severe disability, that 
of diabetes, has been evaluated as only 20 percent disabling.  
For coronary artery disease to be rated as 100 percent 
disabling, it would have to be found to have chronic 
congestive heart failure, or a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or a left ventricular dysfunction with an ejection fraction 
of less than 30 percent; the evidence of record does not show 
these findings.  In the absence of a 100 percent disability, 
the threshold requirement for benefits at the housebound rate 
is not met.

The Veteran's claims in this case are outweighed by the 
medical records which clearly establish that he does not have 
the visual impairment required for benefits at the aid and 
attendance rate, nor is there an actual need for the regular 
aid and attendance of another person, which is clearly 
evidenced by the report of the Veteran's November 2007 aid 
and attendance examination, which indicates that the Veteran 
is capable of living on his own without assistance, and 
attending to all his activities of daily living without 
assistance.

Further, the medical records show that no disorder meets the 
criteria for a 100 percent rating, which is a threshold 
requirement for pension benefits at the housebound rate.  The 
medical records in this case provide a preponderance of 
evidence that outweighs the Veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER


Entitlement to special monthly pension is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


